Citation Nr: 0841011	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial compensable rating for the 
postoperative residuals of a left inguinal hernia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1960, with a subsequent period of active duty for 
training in January 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

It is clear from the statements of the veteran and his 
representative that he is seeking service connection and a 
compensable rating for the postoperative residuals of a right 
inguinal hernia.  This claim has not been adjudicated by the 
RO.  Therefore, it is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran is not seeking appellate review with respect to 
the issue of entitlement to a compensable rating for the 
postoperative residuals of a left inguinal hernia.


CONCLUSION OF LAW

The Board does not have jurisdiction to decide the issue of 
entitlement to an initial compensable rating for the 
postoperative residuals of a left inguinal hernia.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has granted service connection for the postoperative 
residuals of a left inguinal hernia.  The veteran has made it 
very clear that the hernia for which he underwent surgical 
repair in service was on the right side, not the left side.  
All of his current contentions relate to the postoperative 
residuals of a right inguinal hernia.  It is apparent that he 
is not seeking a compensable rating for the postoperative 
residuals of a left inguinal hearing.  Therefore, this appeal 
will be dismissed. 


ORDER

The appeal for a compensable rating for the postoperative 
residuals of a left inguinal hernia is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


